Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 2, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his employment as an accountant for a bank after he was transferred to the accounting department as a junior accountant, which claimant considered to be a demotion. The Unemployment Insurance Appeal Board, finding that claimant voluntarily left his employment without good cause, disqualified him from receiving benefits. Claimant’s contention that he was denied due process because the Board considered hearsay evidence is without merit. Hearings regarding unemployment insurance benefits are not governed by technical rules of evidence (see, Labor Law § 622 [2]; Matter of Ellenport [Sweeney], 242 AD2d 821). Furthermore, the evidence presented at the hearing regarding the circumstances surrounding claimant’s resignation provides substantial evidence to support the Board’s decision.
Cardona, P. J., Mercure, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.